Citation Nr: 0740022	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for mid-thoracic 
muscular back pain with mild productive changes at T12, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1983 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran also submitted claims for service connection for 
bilateral hip disabilities and a headache disorder, as well 
as for entitlement to a total rating for compensation based 
on individual unemployability (TDIU).  In August 2006, the RO 
denied entitlement to service connection for a headache 
disorder.  The RO issued a statement of the case in July 
2007, after the veteran submitted a notice of disagreement.  
The record does not contain a substantive appeal with regard 
to this issue, and the issue has not been certified to the 
Board.  In July 2007, the RO granted service connection for 
disabilities of both hips.  In August 2007, the RO denied 
entitlement to TDIU.  The record contains no notice of 
disagreement with this decision.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in February 2005.  


FINDINGS OF FACT

1.  The veteran's right knee has flexion to no less than 135 
degrees and extension to no less than 0 degrees, without 
subluxation or lateral instability.

2.  The veteran's left knee has flexion to no less than 135 
degrees and extension to no less than 0 degrees, without 
subluxation or lateral instability.

3.  The veteran's mid-thoracic muscular back pain with mild 
productive changes at T12 results in mild limitation of 
motion and causes mild symptoms; there is evidence of muscle 
spasm and scoliosis of the thoracic spine.

4.  The veteran's mid-thoracic muscular back pain with mild 
productive changes at T12 does not result in incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; and he 
experiences no more than mild limitation of motion of the 
thoracolumbar spine, with no neurological symptoms.

5.  There has been no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5019, 5257, 5260, 5261.

3.  The criteria for a 20 percent evaluation for mid-thoracic 
muscular back pain with mild productive changes at T12 have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 
5291, 5293 (2002, 2003); Diagnostic Codes 5003, 5235 to 5243 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A January 2002 letter told the veteran what evidence VA would 
undertake to obtain and what evidence he was responsible for 
obtaining.  A March 2006 VCAA letter contained notice 
regarding increased ratings and effective dates.  The letters 
did not explicitly tell him to submit all relevant evidence 
in his possession.  The March 2006 letter did not 
specifically refer to the disabilities at issue.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran's hearing testimony and written communications 
demonstrate actual knowledge that to substantiate entitlement 
to increased ratings, the evidence must show an increase in 
disability.

The March 2006 letter, although not identifying specific 
disabilities indicated that the generic notice would apply to 
all claims for benefits, and should have served to put the 
veteran on notice as to the effective date and rating 
elements of his claims.

The letters did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence and that 
it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the timing deficiency 
was remedied by the RO's readjudication of the claims after 
sending the notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded numerous VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court had held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  More recently it has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

If VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  Id.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Knees

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has also held that separate ratings could 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a January 2002 VA examination, the veteran 
reported that he was going to VA for treatment.  He stated 
that he had been given a right knee brace about six months 
ago.  This was an elastic brace with stays on the side but no 
hinges and no metal in the brace at all.  He stated that the 
left knee joint had begun to give him pain and that he felt 
that the left knee joint pain was similar to that in the 
right knee.  

Physical examination of the left knee revealed that it 
appeared to be normal.  There was no effusion, no pain, and 
no tenderness.  The knee was stable.  The cruciate and 
collateral ligaments were intact.  McMurray, pivot shift, and 
Lachman's tests were all negative.  Range of motion was from 
0 to 135 degrees.  There was no pain in the left knee joint 
with either flexion or extension.  The patellar grinding was 
negative.  

The right knee joint showed the scars of the arthroscopic 
procedures.  There was no effusion and the knee joint was 
stable.  The cruciate and collateral ligaments were intact 
and McMurray, pivot shift, and Lachman signs were all 
negative.  Range of motion was from 0 to 135 degrees and 
there was slight pain with full flexion of the right knee 
joint.  Each knee was 34 cm in circumference and each calf 
was 30 cm.  The examiner noted that the veteran did have some 
pain with motion in the right knee joint, particularly in 
full flexion and he did have atrophy of the right thigh.  The 
knee was otherwise stable.  

X-rays of the right knee revealed slight narrowing of the 
right patellofemoral compartment and minimal productive 
lipping of the posterosuperior patellar margin.  The findings 
were noted to be compatible with minimal degenerative change.  

The pertinent diagnoses were internal derangement of the 
right knee joint with degenerative arthritic changes, some 
functional impairment with painful motion and marked atrophy 
of the right thigh; and left knee joint pain of undetermined 
cause, no abnormality found.

X-rays taken of the veteran's knees in March 2003 revealed 
bilateral prepatellar soft tissue swelling and moderate size 
left joint effusion with no evidence of fracture or 
dislocation in either knee.  

At an April 2004 VA examination, the veteran reported having 
daily pain in his right knee.  It was like a burning 
sensation.  He treated the condition on a daily basis with 
Naprosyn, oxycodone, and hydrocodone.  As to his left knee, 
the veteran reported that the pain was similar to his right 
but more painful.  

The veteran indicated that both knees hurt all that time and 
that if he stayed in one positron for more than 15 or 20 
minutes the pain was exacerbated, so he had to frequently 
change positions.  He noted that his left knee would lock up 
from time to time.  Range of motion for both knees was from 0 
to 135 degrees, with a popping sound in the right knee.  
There was no evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination as an effect of range of motion.  
There was also no evidence of ankylosis.  Drawer test was 
normal, bilaterally.  McMurray test was normal on the left 
and slightly positive on the right.  Palpation revealed 
crepitus, bilaterally, with slight tenderness.  Motor 
function in the lower extremities was normal at 5/5.  Sensory 
function was normal to pinprick.  Reflexes at the knee were 
2+, bilaterally.  

X-rays of both knees revealed no evidence of acute fracture, 
dislocation, or destructive lesion.  The articulating margins 
were normal and there was no evidence of joint effusion.  The 
examiner indicated that the veteran had normal knees.  
Diagnoses of chondromalacia of the left and right knees were 
rendered.  

The examiner stated that it was his opinion that the 
recurrent status of the veteran's service-connected 
disability had a definite impact on decreasing his ability to 
continue with his normal physical activity and especially his 
previous employment as an industrial maintenance worker.  He 
stated that some sedentary employment might be achievable; 
however, the veteran would need to be under continuous 
management for pain.  

At his February 2005 hearing, the veteran testified that he 
had fallen two or three times in the past month after 
stepping wrong or going off the porch.  He also noted a 
burning sensation in the front of his knee cap.  He further 
reported muscle spasms in the back of his knee.  He stated 
that the backs of his knees were "tremendously super 
tight."

At an April 2005 VA examination, the veteran's knee joints 
appeared within normal limits.  Drawer and McMurray tests 
were normal, bilaterally.  Range of motion was from 0 to 140 
degrees, bilaterally.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  X-rays of the right and 
left knees were within normal limits.  Diagnoses of 
chondromalacia of the left and right knees, resolved, were 
rendered.  

X-rays of the veteran's knees in February 2006 revealed that 
the bony structures were intact with no evidence of fracture 
or dislocation. The joint spaces were well maintained and 
there were no associated soft tissue abnormalities.  It was 
the examiner's impression that the veteran had normal right 
and left knees.  

The veteran was afforded an additional VA examination in June 
2007.  With regard to his right knee, he reported weakness, 
stiffness, swelling, heat, giving way, lack of endurance, 
locking, and fatigability.  He also noted having pain in his 
right knee on a constant basis, with the pain traveling from 
his knees down his legs.  The pain was characterized as 
aching, burning, sharp, and cramping.  The pain severity was 
7/10 at the highest level.  It was elicited by physical 
activity or it came by itself and was relieved by medication.  

The veteran reported that he required complete bedrest at the 
highest levels of pain.  He stated that he was incapacitated 
several times per month since the original diagnosis for a 
total of several days.  Over the past year, it had been 
several times for a total a few weeks.  This was recommended 
by VA hospital physicians.  Treatment included Naprosyn, 
baclofen, and gabapentin, with minimal relief of the 
symptoms.  Functional impairment included difficulty with 
prolonged standing, walking, kneeling, or climbing stairs.  

As to the left knee, the veteran also reported weakness, 
stiffness, swelling, heat, giving way, lack of endurance, 
locking, and fatigability.  He also noted having pain in his 
right knee on a constant basis, with the pain traveling from 
his knees down his legs.  The pain was characterized as 
aching, burning, sharp, and cramping.  The pain severity was 
8/10 at the highest level.  It was elicited by physical 
activity and relieved by rest, naproxen, gabapentin, and 
baclofen.  

The veteran indicated that he required complete bedrest at 
the highest levels of pain.  He reported that incapacitation 
had been recommended several times in the past years.  Over 
the past year, he had been incapacitated several times per 
year for a total of several weeks.  The above medications 
provided little relief.  Functional impairment included 
difficulty with prolonged standing, walking, kneeling, or 
climbing stairs.  

Physical examination revealed guarding of movement, 
bilaterally.  The veteran had positive crepitus, bilaterally.  
The knee joints were not in any fixed position or ankylosis.  
Knee range of motion was normal, bilaterally.  After 
repetitive use, the veteran was limited by pain, weakness, 
and lack of endurance, but without evidence of incoordination 
or fatigue.  The major functional impact was pain and the 
additional limitation was 0 degrees.  The veteran had 140 
degrees of flexion and 0 degrees of extension for each knee.

The veteran also had normal and sensory function for both 
lower extremities with 2+ deep tendon reflexes at the knees.  
X-rays of the right and left knee were negative.  Diagnoses 
of chondromalacia of the left and right knee were rendered.  
The examiner noted that the veteran had extreme difficulty 
with prolonged standing, walking, or climbing stairs. 

VA and private outpatient treatment records and private 
inpatient records dated from 2003 through 2006, contain few 
findings referable to the conditions at issue in this appeal.  

Analysis

The veteran has been shown to have extension to no less than 
0 degrees and flexion to no less than 135 degrees, with 140 
degrees of flexion being reported at the time of the most 
recent VA examination in June 2007.  The examiners have found 
no additional limitation due to pain, weakness, fatigability 
or flare ups.  38 C.F.R. §§ 4.40, 4.45.

The veteran has reported flare-ups, but these have not been 
clinically shown.  He has also reported significant 
symptomatology.  However, repeated examinations have not 
shown limitation of motion that would warrant a higher 
evaluation.

The major complaint or limiting factor with regard to either 
knee has been reported as pain, with the examiners reporting 
that the pain resulted in a loss of 0 degrees as it related 
to ranges of motion.  Even when considering the additional 
limitation of motion caused by fatigue, weakness, and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants a compensable disability evaluation under 
DCs 5260 or 5261.

The veteran has also reported instability in his knees, but 
the VA examinations have yielded no clinical evidence of 
subluxation or instability.  There have been no objective 
medical findings of any subluxation or instability at the 
time of numerous VA examinations performed in conjunction 
with the veteran's claim.  Thus, a compensable disability 
evaluation under 5257 would not be warranted.  38 C.F.R. 
§ 4.31 (2007).

Therefore, the preponderance of the evidence is against the 
claim for schedular evaluations in excess of 10 percent for 
left and right knee chondromalacia.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Mid-thoracic Muscular Back Pain with Mild Productive Changes 
at T12

Former Diagnostic Code 5291, in effect prior to September 26, 
2003, assigned a rating of 0 percent with slight limitation 
of motion of the dorsal spine, a 10 percent rating was 
warranted for moderate limitation of motion, and a 10 percent 
is warranted for severe limitation of motion.  38 C.F.R. § 
Part 4, Diagnostic Code 5291.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

10 percent - Forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

20 percent - Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

30 percent - Forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical spine;

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1) to the rating formula specifies 
that any associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the basis of 
orthopedic and neurologic manifestations including under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

At the time of a January 2002 VA examination, the veteran 
reported having pain in his thoracic spine three times per 
week for 24 hours.  He had to sit up or change positions 
which would get rid of the pain.  Physical examination of the 
T spine was essentially normal.  There was no tenderness on 
the cervical spine but there was tenderness in the rhomboid 
area and the thoracic spine, both sides, right and left.  
There was no postural abnormality.  The examiner could not 
detect any scoliosis and the shoulders were level.  The hips 
were also level.  

The thoracic spine appeared to be normal and the examiner did 
not see any problems with the scapula.  He did have some 
tenderness in the rhomboids, medial to the scapula, but had 
normal dorsal kyphosis with forward flexion and straightening 
up when he did backward extension.  Left and right lateral 
tilt did not bother his spine.  

The lumbar spine was also normal.  He had no postural 
abnormality and no fixed deformity.  He moved quite freely.  
The veteran changed from sitting to supine to standing 
position without any trouble.  He also had no trouble leaning 
over to pick up things.  The veteran walked well with no 
limp.  He squatted poorly because of pain in the right lower 
extremity.  Range of motion for the lumbar spine was normal; 
however, the veteran had 100 degrees of forward flexion, 
backward extension to 40 degrees, left and right lateral 
flexion to 40 degrees, and left and right lateral rotation to 
60 degrees.  These were normal ranges of motion and were pain 
free.  Neurological examination was normal.  Sensation was 
normal in the back and both lower extremities.  Muscle power 
was 5+.  

X-rays taken of the thoracic spine revealed no abnormalities 
at T1 and T2.  The remainder of the thoracic spine was within 
normal limits.  There were no compression fractures, 
significant degenerative changes, and no subluxation or other 
abnormality.  

A CT scan taken of the thoracic spine in February 2003 
revealed degenerative changes at the mid and lower thoracic 
spine.  There were some focal areas of sclerosis within 
several of the vertebrae.  There was no evidence of acute 
compression or destruction.  A diagnosis of cervical, 
thoracic, and lumbar spine pain, following an industrial 
accident in 1998, was rendered.  

X-rays taken in December 2003 revealed mild levoconvex 
thoracolumbar scoliosis.  

At an April 2004 VA examination, the veteran indicated that 
he had been diagnosed with degenerative changes in the mid 
and lower spine with a focal area of sclerosis.  This was a 
diagnosis made in 1988.  He also had moderate arthritic 
changes involving the mid-thoracic T8-9 with anterior 
lipping.  He was diagnosed with chronic multi-joint pain 
syndrome and fibromyalgia.  He stated that he had pain in the 
cervical, thoracic and lumber spines.  He had worked as an 
industrial maintenance mechanic from 1988 to 2002.  The 
veteran reported that he had numbness in his upper and lower 
extremities.  

Physical examination revealed that the veteran walked with a 
slight limp.  His leg length was equal, bilaterally.  
Examination of the feet revealed no abnormal weight bearing.  
The veteran reported that he sometimes used a cane to 
ambulate.  Examination of the thoracolumbar spine revealed 
radiation of pain on movement.  There was some possible 
tenderness in the mid thoracic and lumbosacral spine.  There 
was no evidence of muscle spasm.  Straight leg raising test 
was positive to the right and to the left.  

The veteran had flexion of 90 degrees with pain at 45 
degrees.  He had extension to 30 degrees with pain at 15 
degrees.  Right and left lateral flexion was to 20 degrees 
with pain throughout.  Right and left rotation was to 30 
degrees with pain throughout.  Pain was the only factor that 
seemed to have an impact on the decreased range of motion.  
Fatigue, weakness, lack of endurance, and incoordination were 
not factors that had an impact on the range of motion.  There 
was no evidence of intervertebral disc syndrome.   

X-rays of the thoracic spine revealed twelve thoracic type 
vertebrae.  Vertebral body heights and disc spaces were 
normal with no evidence of a fracture, dislocation, or 
destructive lesion.  Early arthritic change in the lower 
thoracic region with small marginal spur formation was noted 
at levels T8-11.  Alignment of the thoracic spine was normal.  
The impression was that the veteran had mild osteoarthritic 
changes of the lower thoracic spine.  

The diagnoses were mid thoracic muscular back condition with 
mild productive changes at T12 and mild osteoarthritis of the 
lower thoracic spine.  The examiner stated that because of 
the decreased range of motion and pain and the radiation of 
pain and tenderness, physical employment such as the veteran 
enjoyed before would be difficult.  He might be able to do 
sedentary employment but he would need continuing follow-up 
care for pain.  

X-rays taken in September 2004 revealed mild degenerative 
disc disease and joint disease from T7-8 through T11-12 with 
no evidence of acute fracture.  

At an April 2005 VA examination, the veteran did not complain 
of radiating pain on movement of his thoracolumbar spine.  
Muscle spasm was absent and no tenderness was noted.  
Straight leg raising was negative, bilaterally.  There was no 
ankylosis of the spine.  

The lumbar spine had 90 degrees of flexion and extension to 
30 degrees.  Right and left lateral flexion was to 30 degrees 
while right and left rotation were to 30 degrees.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after use.  
There were no signs of intervetebral disc syndrome with 
chronic and permanent nerve root involvement.  

Neurological examination of the lower extremities revealed 
motor function to be within normal limits.  Sensory function 
was also within normal limits.  X-rays revealed mild 
degenerative changes of the lower thoracic spine.  A 
diagnosis of mild degenerative changes of the thoracic spine 
was rendered.  

At his February 2005 hearing, the veteran reported having 
continuous muscle spasms and scoliosis of his back.  He noted 
that he was in a lot of chronic pain.  The veteran stated 
that he had numbness if he sat for long periods of time.  He 
noted seeking treatment for his back about once every three 
months.  

In an April 2007 VA outpatient treatment record, the veteran 
was noted to be having increased problems with his back.  He 
was unable to straighten up and was having increased 
headaches and muscle spasms.

At the time of a June 2007 outpatient treatment record, the 
veteran reported having muscle spasms and headaches along 
with difficulty performing household chores.  The veteran 
stated that he had constant pain in his mid-back and that it 
traveled throughout his back.  The pain was characterized by 
squeezing, burning, sharp, cramping, aching, and sticking.  
The pain severity was 9/10 at its highest level.  It was 
elicited by activity and relieved by pain medication.  

The veteran reported that he was able to function on a 
limited basis due to the pain medication.  He indicated that 
he was incapacitated as much as 12 times per month and that 
he had been incapacitated for several weeks over the past 
year per recommendations of VA doctors.  Functional 
impairment included difficulty with prolonged standing or 
walking.  

Examination of the thoracolumbar spine revealed no evidence 
of radiation of pain.  There were positive lower lumbar 
spasms noted on examination.  There was tenderness from the 
L3 to L5 interspace on palpation.  Straight leg raising test 
was negative, bilaterally.  The lumbar spine was not in any 
fixed position or ankylosis.  Lumbar range of motion showed 
flexion decreased to 70 degrees with the rest normal.  

The limitation was secondary to pain at the stated degrees.  
After repetitive use, the veteran was additionally limited by 
pain, fatigue, weakness, and lack of endurance, without 
coordination.  The major functional impact was pain with no 
additional limitation in terms of degrees.  Coordination was 
normal and motor and sensory function in the lower 
extremities was also normal.  A diagnosis of degenerative 
joint disease of the thoracic spine, T5-9, was rendered.  

Analysis

Under the oldest rating criteria, a rating in excess of 10 
percent is not provided for limitation of thoracic spine 
motion.  A higher evaluation would be available for moderate 
intervertebral disc disease, but examiners have repeatedly 
found only a mild disability.

A 20 percent disability evaluation would also be warranted 
under the new criteria as the veteran was recently found to 
have muscle spasms in his thoracolumbar spine region and as 
X-rays taken in December 2003 revealed mild levoconvex 
thoracolumbar scoliosis.  

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
objective medical findings at the time of the VA examinations 
reveal that the veteran was shown to have no more than 
moderate limitation of motion.  Moreover, no VA examiner has 
described the veteran's thoracolumbar spine discogenic 
disease as being severe in nature.  As such, the criteria for 
a 40 percent disability evaluation have not been met under DC 
5293.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the record 
shows no incapacitating episodes (i.e. periods of physician 
prescribed bed rest).

Range of motion reported for the veteran's thoracolumbar 
spine would warrant findings of no more than moderate 
limitation of motion under Diagnostic Code 5291, even when 
taking into account the DeLuca factors, and would not result 
in an evaluation in excess of 20 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy attributable to the 
thoracolumbar spine.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that while the veteran reported having 
periods of incapacitating episodes where he was able to do 
nothing, the regulations require that the bed rest be 
prescribed by a physician and that there be treatment by a 
physician.  The medical records do not reveal any 
prescriptions for bedrest and the veteran has not indicated 
that there have been any prescriptions written for his 
thoracolumbar problems for bed rest.  Thus, the criteria for 
a higher evaluation have not been met.  There is also no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. Thus, an evaluation in excess of 20 
percent would not be warranted.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran has been found to have little if any 
lenition of knee or spine motion, no subluxation or 
instability, and no more than mild disc disease.  His 
service-connected disorders have resulted in any, let alone 
frequent, periods of hospitalization.  

While a VA examiner indicated that the veteran would most 
likely not be able to return to his former line of work, 
sedentary employment was not ruled out.  Other examiners have 
found that the disabilities cause no limitation in the 
veteran's daily activities.  Given the mild nature of the 
clinical findings, the latter opinions seem more plausible, 
and the Board concludes that the evidence is against a 
finding of marked interference with employment.  In the 
absence of exceptional factors, the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.

A 20 percent evaluation for mid-thoracic muscular back pain 
with mild productive changes at T12 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


